DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the title should be deleted.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 10, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodur et al (NPL 04-18,2018: Broadband single-layer reflectarray antenna for X-band applications) and further in view of Firouzjaei, Ph.D Thesis UC Berkeley. NPL 2010)

The reference to Bodur et al discloses a reflectarray antenna(metasurface) comprising an array of unit cells); see figures 1,2 and 3.

Figure 1 shows the general configuration of the reflectarray with unit cells show having various patterns that affect the phase, see figure 2, with respective phase curves that adjusts the phase. Thus phase delay mechanism designed to act on the incoming EM waves from feeder (free space emitter)and with the metasurface receiving the EM waves and the unit cells allowing for the time modulation, inherently. The direction transmission/reception being inherently different due to angle of incidence and the desired lobe distribution/pattern as a function of the array unit cells(geometry).





    PNG
    media_image1.png
    393
    665
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    439
    566
    media_image2.png
    Greyscale

The reference to Bodur et al does not explicitly discuss non-linear conversion, however, 
the EM waves interacting with the unit cells at different times depending on the incidence angle, etc. This action will allow for the non-linear conversion from the Fo-[Wingdings font/0xE0] Fd. This is based on the metasurface design and unit cells(geometry) selected as a simple matter of design consideration.
As support for this, the reference below also helps to highlight the EM wave interaction with unit cells in a general fashion.
The reference to Firouzjaei is relied on to show the EM waves and angle of interaction with the unit cells at different times(part of time modulation aspect).

    PNG
    media_image3.png
    859
    950
    media_image3.png
    Greyscale


In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the Bodur et al reflectarray with phase adjustment does allow for the non-linear conversion as described above with the unit cells of the metasurface playing a part and as shown in the reference to Firouzjaei, from same field of endeavor, the EM waves will hit the unit cells at different times and at different angles of incidence which are part and parcel of the conversion process on each unit cell as it receives the incoming Fo and ultimately, the Fdesired while requiring less power.
------------------------------------------------------------------------------------------------------------------------------
Claim(s) 19, 22,  28 and 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Bodur et al (NPL 04-18,2018: Broadband single-layer reflectarray antenna for X-band      applications) and further in view of Firouzjaei, Ph.D Thesis UC Berkeley. NPL 2010), as applied to claim 1 above(in bold):
The reference to Bodur et al discloses a reflectarray antenna(metasurface) comprising an array of unit cells); see figures 1,2 and 3.

Figure 1 shows the general configuration of the reflectarray with unit cells show having various patterns that affect the phase, see figure 2, with respective phase curves that adjusts the phase. Thus phase delay mechanism designed to act on the incoming EM waves from feeder (free space emitter)and with the metasurface receiving the EM waves and the unit cells allowing for the time modulation, inherently. 
The reference to Bodur et al does not explicitly discuss non-linear conversion, however, 
the EM waves interacting with the unit cells at different times depending on the incidence angle, etc. This action will allow for the non-linear conversion from the Fo-[Wingdings font/0xE0] Fd. This is based on the metasurface design and unit cells selected as a simple matter of design consideration.
As support for this, the reference below also helps to highlight the EM wave interaction with unit cells in a general fashion.
The reference to Firouzjaei is relied on to show the EM waves and angle of interaction with the unit cells at different times(part of time modulation aspect).

Re claims 19, 28 and 29: The reference to Bodur et al does not explicitly show various application areas for these mm-wave devices/antennas, that is, for use in a transmitter/receiver application for radar or satellite applications with inherent housing and processor/computer to allow proper functionality.
The reference to Firouzjaei, from the same field of endeavor, shows that various applications, such as auto radar and satellite applications are all within the realm of the reflectarray type application area, see the spectrum use below and the computer/housings for the wifi application of such a system as well.


    PNG
    media_image4.png
    380
    588
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    536
    597
    media_image5.png
    Greyscale

In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the Bodur et al reflectarray maybe used in several areas including satellite and radar applications, the particular housing and computer control of such is shown in the figure of Firouzjaei and each application system implementation of such is a simple matter of design consideration based on environmental and space requirements.






Allowable Subject Matter
Claims 2,3,5-9, 12, 13, 15-18, 20, 21, 23-27 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849